     Case 3:20-cv-00160-DPM-JJV Document 20 Filed 07/31/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

STEVEN HASTINGS
ADC #171672                                                       PLAINTIFF

v.                           No. 3:20-cv-160-DPM-JJV

ALEC J. WILBUR, Corrections
Sergeant, North Central Unit, et al.                          DEFENDANTS

                                    ORDER
     1. Hastings's embedded objection about being denied counsel,

Doc. 19, is overruled.        The Magistrate Judge did not clearly err or
misapply the law in denying Hastings's motion for appointed counsel,
Doc. 8 & 15;   FED.   R. CIV. P. 72(a).

     2. On     de     nova    review,     the    Court   adopts   the    partial
recommendation, Doc. 5, and supplemental partial recommendation,
Doc. 14, as modified and mostly overrules Hastings's objections,
Doc. 19.   FED.   R. CIV. P. 72(b)(3).     The recommendations essentially
construe Hastings's second amended complaint, Doc.                      7, as a
supplement to his amended complaint, Doc. 4.                      This liberal
construction is the best way forward.           The Court therefore directs the
Clerk to amend the docket to reflect that Doc. 7 is a supplement to
Doc. 4.
     Case 3:20-cv-00160-DPM-JJV Document 20 Filed 07/31/20 Page 2 of 2



        The Court makes one modification to the supplemental
recommendation:        In his objections, Hastings clarifies that his
retaliatory discipline claims against Puckett and Wilbur are not related
to his failure to kneel when directed.          Doc. 19.     Read together,
Hastings's complaints allege that both Puckett and Wilbur retaliated
against him for filing grievances - a protected First Amendment
activity- by issuing false disciplinary charges, and that they did so to
cover up for not giving him his insulin.        Doc. 4 at 4;   Doc. 7 at 12.
That's sufficient to state a claim at this stage.
        Hastings may proceed with the claims against Brown and Hall in
his amended complaint, Doc. 4, the claims against Richard and Wilson
in his supplement, Doc. 7, and the claims against Wilbur and Puckett in
both.     The official capacity damages claims against Wilbur and
Puckett are dismissed without prejudice.            And all claims against
Faust, Schubert, Reaves, Peter, and Marshall are dismissed without
prejudice.
        So Ordered.


                                                        17
                                    D .P. Marshall Jr.
                                    United States District Judge




                                     -2-
